Per Curiam.
Respondent was admitted to practice by this Court and in New Jersey in 1993. On December 20, 1998, this Court indefinitely suspended respondent and a number of other attorneys for failure to comply with the attorney registration requirements (see, Matter of Attorneys in Violation of Judiciary Law § 468-a, 255 AD2d 827).
By order dated March 22, 1999, the New Jersey Supreme Court permanently disbarred respondent upon his consent, effective immediately. Respondent admitted the knowing misappropriation of trust and escrow funds.
We grant the instant motion by petitioner, the Committee on Professional Standards, to impose reciprocal discipline upon respondent (see, 22 NYCRR 806.19). Respondent has not replied to the motion. We further conclude that respondent should be reciprocally disbarred, effective immediately.
Mercure, J. P., Spain, Graffeo and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, *672Justice, board, commission or other public authority, or to give an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.